        Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF
THE PREMISES KNOWN AS 102 EAST
HOLLIS STREET, APARTMENT 3A/3R,                                     mj-191-01-AJ
                                                       Case No. 20-___________________
NASHUA, NEW HAMPSHIRE, THE
CURTILAGE SURROUNDING SAID
PROPERTY, TO INCLUDE A WHITE
BOX TRUCK AND PULL BEHIND
FOREST RIVER CAMPER, DESCRIBED
MORE FULLY IN ATTACHMENT A,                                     Filed Under Seal
AND THE PERSONS OF STEVEN
“SQUIGGY” ACORN AND TRACEY
PELLETIER


   AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT


I, Richard Sprankle, Drug Enforcement Administration (“DEA”) Task Force Officer (TFO),
hereby being duly sworn, depose and state as follows:
                                              Preface
   1. The following affidavit is furnished to support a search warrant for the following: (1) the
      persons of STEVEN “Squiggy” ACORN (DOB                   970) and TRACEY PELLETIER
      (Date of Birth      86), and (2) 102 East Hollis Street, Apartment 3A/3R, Nashua, New
      Hampshire, and the curtilage, otherwise described as the Target Residence more fully in
      Attachment A.

   2. Based upon information obtained from a variety of sources, including a confidential
      source, physical surveillance, intercepted communications, and controlled purchases of
      drugs, I submit that there is probable cause to believe that ACORN and PELLETIER, and
      others known and unknown have committed or are believed to be committing offenses
      involving the sale, and possession with the intent to sell the controlled drugs, and
      conspiracy to commit this crime in violation of 21 U.S.C. § 846 (conspiracy to distribute
      controlled substances) and 21 U.S.C. § 841 (a)(1)(distribution of controlled substances);
      and, there is probable cause to believe that this illegal activity is being operated from 102
      East Hollis Street, Apartment 3A, Nashua, New Hampshire.
                                          Background

   3. I am a Task Force Officer with the United States Drug Enforcement Administration
      (“DEA”) and have been so employed since 2019. I am currently assigned to the
     Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 2 of 17




   Manchester New Hampshire District Office. I am currently employed by the Nashua New
   Hampshire Police Department as a police officer since 2010. My duties and
   responsibilities as a DEA Task Force Officer include the investigation of federal crimes,
   including violations of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846.

4. During my employment with DEA, as well as my time with the Nashua New Hampshire
   Police Department, I have participated in numerous investigations relating to the
   distribution of controlled substances, including heroin, fentanyl, oxycodone, cocaine, and
   other substances in violation of the federal anti-drug laws, including Title 21, United
   States Code. Based upon my training and experience, I am familiar with narcotics
   traffickers’ methods of operation, including the distribution, storage, and transportation
   of narcotics and the collection of money that constitutes the proceeds of narcotics
   trafficking activities. I am also familiar with the use of cellular telephone technology
   generally and as it is used to facilitate drug trafficking offenses.

5. Based upon my training and experience, I am familiar with drug traffickers’ methods of
   operation, including the distribution, storage, and transportation of drugs and the
   collection of money that constitutes the proceeds of drug trafficking activities. I am
   familiar with the types of packaging used to distribute controlled substances as well as
   equipment used such as scales, bags, pill presses and cutting agents. I am also familiar
   with drug-related paraphernalia and the equipment used to ingest controlled substances,
   such as syringes and smoking pipes. I have talked to drug dealers and listened to their
   conversations, so I am familiar with the coded language often used in these
   conversations. Because of my training and experience, I am familiar with new trends of
   concealing illegal drug trafficking. I also stay current on the latest technology used to
   investigate drug crimes. In sum, through my training, education, and experience, I have
   become familiar generally with the manner in which drug traffickers conduct their illegal
   activities, including purchasing, manufacturing, storing, and distributing drugs, the
   laundering of illegal proceeds, and the efforts of persons involved in such activity to
   avoid detection by law enforcement. Observations made and conclusions drawn
   throughout this affidavit that are based on my training and experience also include the
   training and experience of other law enforcement agents and officers with whom I have
   discussed these issues.

6. I am familiar with the facts and circumstances of this investigation from my own personal
   participation and from oral and written reports given to me by other DEA Agents, Task
   Force Officers, and state and local police departments. Since this affidavit is being
   submitted for the limited purpose of establishing that probable cause exists to support the
   issuance of a search warrant, I have not included details about every aspect of the
   investigation. While this affidavit contains the material information I am aware of that is
     Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 3 of 17




   pertinent to the requested search warrant, it does not set forth all of my knowledge about
   this matter.

                                    Target Premises
7. The Target Residence, 102 East Hollis Street, Nashua, New Hampshire is described as a
   multi-apartment building physically situated just west of the intersection of East Hollis
   Street and Arlington Street. The building has gray siding with the numbers “102”
   vertically affixed on the east side of the entry door. Apartment 3A is located on the
   second floor and is the first the apartment directly in front of the stair case. As part of
   this investigation, on August 6, 2020, Det. Hannigan responded to 102 East Hollis Street
   and took pictures of the location. Det. Hannigan entered into the common hallway, open
   for foot traffic, of the structure and took a picture of apartment 3A which had “3A”
   affixed to the door as well as “3R.” 102 East Hollis Street includes a parking area on
   which are situated a camper and white box truck.

8. On March 1, 2020, investigators received information from a confidential source
   identifying STEVEN ACORN’s apartment as 102 East Hollis Street, Apartment 3A.
   Detective Hannigan, of the Nashua Police Department, conducted further research
   utilizing an internal database and noted his local IMC record, based off previous contacts
   with the Nashua Police Department, lists ACORN’s residence at 102 East Hollis Street
   Apartment 3A. Furthermore, after conducting a check through the New Hampshire
   Department of Motor Vehicles, ACORN is listed as residing at 102 East Hollis Street,
   Nashua, New Hampshire.

9. On August 5, 2020, Task Force Officer Sprankle requested an address verification of 102
   East Hollis Street, Nashua, New Hampshire, from Inspector Doyle, of the United States
   Postal Inspection Service. TFO Sprankle specifically requested address verifications on
   Steven ACORN or his girlfriend Tracy PELLETIER and whether or not they were
   receiving mail at the listed address. Inspector Doyle received information back from the
   Nashua, NH, Post Office on August 19, 2020, which confirmed that ACORN and
   PELLETIER were receiving mail at 102 East Hollis Street, Nashua, NH in apartment 3R.
   Inspector Doyle completed a Memorandum of Activity.

10. Det. Hannigan researched Nashua Police Departments internal IMC database and
    identified Tracey PELLETIER (Date of Birth         86) of 102 East Hollis Street
    Apartment 3. Det. Hannigan also noted that PELLETIER was on parole, supervised out
    of the Exeter, NH field office. Upon contacting PPO Matthew Carroll, PELLETIER’s
    Parole Officer, Det. Hannigan learned that PELLETIER reported her residence address as
    102 East Hollis Street Apartment 3, Nashua, NH. Furthermore, PELLETIER is known to
    Det. Hannigan through police contacts to be ACORN’s current girlfriend.
     Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 4 of 17




                                   Probable Cause

I.     Cooperator information

11. On August 21, 2019, the Nashua Police Department received cooperator information that
    STEVEN “Squiggy” ACORN (DOB                  1970) was actively selling heroin/fentanyl
    within the city of Nashua. The confidential source advised that ACORN supplied
    heroin/fentanyl to multiple individuals for redistribution.

12. On November 1, 2019, the Nashua Police Department received information from a
    second source that ACORN was actively selling heroin/fentanyl within the city of
    Nashua. This source described observing constant foot traffic coming to and from
    ACORN’s apartment at all hours, and advised that these individuals are purchasing
    controlled substances.

13. On January 11, 2020, the Nashua Police Department received further information from a
    third source that ACORN was distributing heroin within the city of Nashua. This source
    advised ACORN used “runners,” other individuals, to make his deliveries and said that
    ACORN was selling large quantities of heroin.

14. On February 7, 2020, the Nashua Police Department received information from a fourth
    source describing frequent foot traffic in and out of ACORN’s apartment. This source
    indicated that multiple people have approached the source inquiring where to find
    ACORN in order to purchase drugs from him.

15. On March 1, 2020, the Nashua Police Department received information from a fifth
    source describing constant foot traffic in and out of ACORN’s apartment. This source
    identified ACORN’s apartment as 102 East Hollis Street, Apartment 3A.

16. On May 29, 2020, the Nashua Police Department received further information from a
    sixth source that ACORN was supplying multiple individuals with heroin within the city
    of Nashua. According to the source ACORN is a larger level heroin distributor.

17. On July 1, 2020, Det. Hannigan made contact with Nashua Police Cooperating Individual
    20-31, hereafter referred to as CI. CI advised that ACORN is actively selling multiple
    “finger” (a common term used to describe a ten gram unit of heroin/fentanyl) quantities
        Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 5 of 17




      of heroin/fentanyl out of his residence at 102 East Hollis Street. CI advised that CI has
      previously purchased heroin/fentanyl numerous times from ACORN and could purchase
      multiple “fingers” during a single transaction. CI has a criminal record including
      multiple misdemeanors, as well as felony reckless conduct (’04), sale of a narcotic drug
      (’04) and theft by unauthorized taking (’13). CI agreed to cooperate in exchange for
      potential consideration with respect to pending State drug charges.

II.      Controlled Buys

18. During the ACORN investigation, and while utilizing cooperation from CI, law
    enforcement made a series of controlled buys from ACORN near his apartment located at
    the Target Residence. Prior to each controlled buy, law enforcement monitored or
    confirmed communication between CI and ACORN concerning the buys. Agents
    directed CI concerning the terms of each buy and provided CI with pre-recorded United
    States currency to complete the buy. Before each buy, agents searched CI for any
    unexplained cash, weapons or contraband. During each buy, agents utilized an electronic
    transmission and recording device to monitor and preserve evidence of contact between
    CI and ACORN. Before, during and after each buy, agents conducted surveillance to the
    extent feasible on CI, ACORN and the buy location. After each buy, agents conducted a
    search of CI’s person for any unexplained cash, weapons or contraband. After each buy,
    agents debriefed CI-1 concerning the interactions with ACORN, and compared the
    debriefing with evidence derived from the electronic monitoring and surveillance. These
    controlled buys are summarized below:

                                 Buy #1: July 2, 2020 (Acorn)
19. On July 2, 2020, under the direction of Det. Hannigan and in his presence, CI contacted
    ACORN via text message on his reported phone number of           8622 requesting to
    purchase a “finger” of heroin/fentanyl. Under Det. Hannigan’s direction, CI went to 102
    East Hollis Street, ACORN’s residence. CI then proceeded to the rear of the building and
    met ACORN. While at the rear of the residence ACORN handed CI a baggie containing
    suspected 10 grams of heroin/fentanyl and in exchange CI gave ACORN the pre-recorded
    United States Currency. CI did not make contact with any other subject which was
    further confirmed through audio and video recordings maintained during the transaction.

                                 Buy #2- July 27, 2020 (Acorn)
20. On July 27, 2020, under Det. Hannigan’s direction and in his presence, CI contacted
    ACORN via telephone requesting to purchase 3 “fingers” of heroin. ACORN directed CI
    to meet at ACORN’s residence, 102 East Hollis Street. Under Det. Hannigan’s direction,
    CI went to 102 East Hollis Street. CI then went to the rear of the building and met
    ACORN, at which point they both entered into ACORN’S camper located approximately 10
     Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 6 of 17




   feet from 102 East Hollis Street. While in the camper ACORN gave CI-1 suspected 30
   grams of heroin/fentanyl and in exchange CI handed ACORN the pre-recorded United
   States currency. CI did not make contact with any other subject which was further
   confirmed through audio and video recordings maintained during the transaction.

                                Buy #3 – August 20, 2020 (Acorn)
21. On August 20, 2020, in anticipation of a controlled purchase and in Det. Hannigan’s
    presence CI made contact with ACORN via text message and asked if he could come to
    the residence. ACORN agreed and told CI to “come over.” At Det. Hannigan’s
    direction, CI went to 102 East Hollis Street. Prior to CI’s arrival, Det. Murray observed
    ACORN pacing back and forth in the back parking lot of the residence, near a white
    Mercedes, bearing NH registration         96. At one point, ACORN opened the door to
    the Mercedes and reached inside. Upon closing the door, he walked back towards the
    camper parked within approximately 10 feet of the listed address. ACORN then returned
    to the back of the lot and walked down a hill to a white box truck, which was still on the
    property and in close proximity to 102 East Hollis Street. After he opened and closed the
    truck door, ACORN proceeded to walk back up the hill to return to the area of the
    camper. ACORN went behind several vehicles and appeared as if he entered into the
    camper. ACORN reappeared into the lot and paced as he used a cell phone while looking
    around the immediate area as if he was expecting someone to arrive. Shortly after, Det.
    Murray observed CI arrive at the parking lot and walk to the area of the camper out of
    Det. Murray’s view. After a short period, CI emerged and departed while under constant
    surveillance back to Det. Hannigan. After CI left the area of 102 East Hollis Street, Det.
    Murray observed ACORN emerge from the area of the camper and walk back to the
    parking lot. ACORN appeared to look under the front of the Mercedes and reach
    underneath. ACORN then returned to the camper and residence out of Det. Murray's
    view.

22. CI informed Det. Hannigan that after leaving him, CI travelled directly to ACORN's
    residence and went to the rear of the building where the CI made contact with ACORN
    inside the camper. CI advised that ACORN weighed and gave him 50 grams of suspected
    heroin/fentanyl and in exchange, the CI handed ACORN the pre-recorded United States
    Currency. Det. Hannigan subsequently conducted a field test on the suspected drugs,
    which bore a positive reaction for fentanyl.

                               Buy #4 – October 8, 2020 (Pelletier)
23. On October 7, 2020, CI told Det. Hannigan that Tracey PELLETIER is actively selling
    heroin/fentanyl at 102 East Hollis Street. CI advised that CI contacts PELLETIER via
    telephone            2003) to arrange drug deals, and PELLETIER then directs CI to an
    area near her residence at 102 East Hollis Street to complete the transactions. The
     Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 7 of 17




   aforementioned phone number provided to Det. Hannigan by CI was listed to Tracey
   PELLETIER in internal Nashua Police Department records.

24. On October 8, 2020, under Det. Hannigan’s direction and in his presence, CI called
    PELLETIER at phone number                 2003 and requested 10 grams of heroin from
    PELLETIER. PELLETIER replied she was “good” and to come to her residence. As Det.
    Hannigan’s instructed, CI responded to 102 East Hollis Street and entered into the
    common area where CI provided PELLETIER with pre-recorded United States currency.
    PELLETIER took the money and left to what was believed to be her apartment before
    returning and providing CI with approximately 10 grams of suspected heroin/fentanyl.
    CI then left the building and returned to Det. Hannigan.

                               Buy #5 – October 13, 2020 (Pelletier)
25. On October 13, 2020, under Det. Hannigan’s direction and in his presence, CI called
    PELLETIER at phone number                 2003 and asked to purchase “3,” meaning 30
    grams of heroin from PELLETIER for $900. PELLETIER responded, “ok” and told CI
    to come to her residence. Under Det. Hannigan’s direction, CI responded toward 102 East
    Hollis Street, but on the way PELLETIER called and told CI to meet at Speedway Gas
    Station at 79 East Hollis Street. Det. Hannigan observed PELLETIER leaving 102 East
    Hollis Street and make contact with CI on East Hollis Street. CI gave PELLETIER the
    pre-recorded United States currency and PELLETIER provided CI with approximately 10
    grams of suspected heroin/fentanyl. CI noted the discrepancy and PELLETIER went back
    to 102 East Hollis Street to obtain the remaining quantity. PELLETIER returned a short
    time later and made contact with CI at Nashua Laundry, 105 East Hollis Street, where she
    provided CI with approximately 10 more grams of heroin/fentanyl, now totaling 20
    grams of heroin. PELLETIER told CI that CI would have to come back for the
    remaining 10 grams at a later time. PELLETIER subsequently returned a sum of
    currency to CI for the remaining 10 grams that was not provided and walked back to 102
    East Hollis Street. After the deal, CI returned to Det. Hannigan and relinquished the
    suspected heroin/fentanyl. Det Hannigan subsequently field tested the suspected drugs,
    which was positive for fentanyl.

                              Buy #6 – October 14, 2020 (Pelletier)
26. On October 14, 2020, under Det. Hannigan’s direction and in his presence, CI called
    PELLETIER at phone number                2003 to buy 10 grams of heroin/fentanyl from
    PELLETIER. PELLETIER told CI to meet her at laundromat at the laundromat at 105
    East Hollis Street. Surveillance observed PELLETIER leave 102 East Hollis Street and
    enter the laundromat. As instructed by Det. Hannigan, CI went to the laundromat to meet
    PELLETIER. In the laundromat, CI made contact with PELLETIER and handed her the
    pre-recorded United States currency. PELLETIER then returned to 102 East Hollis
      Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 8 of 17




   Street for several minutes before walking back to the laundromat. Upon entering,
   PELLETIER gave CI a baggie containing approximately 10 grams of suspected
   heroin/fentanyl. Afterwards, PELLETIER left the laundromat and returned to 102 East
   Hollis Street. CI met with Det. Hannigan and relinquished the suspected drugs.

                        Additional surveillance of 102 East Hollis Street
27. On October 19, 2020, Det. Hannigan conducted surveillance of 102 East Hollis Street. At
    approximately 5:43pm, two (2) older Caucasian males entered the primary entry to 102
    East Hollis Street on the south-side of the apartment dwelling, exiting approximately ten
    (10) minutes later. A white Mercedes sedan consistent with the vehicle owned and
    operated by Steven ACORN (NH registration               6) was observed idling in the rear
    parking lot of                        At approximately 6:15pm, Det. Hannigan observed
    a male known to Det. Hannigan as Luis ESCALERA (Date of Birth:               1983) and
    Steven ACORN exit                            utilizing the main entry. Investigators
    believe ESCALERA resides at                                            Members of the
    Nashua Police Department have received cooperator information and tips reporting that
    ESCALERA is involved in the sale of narcotics throughout the city of Nashua A report to
    officers on March 1, 2020 indicated that ESCALERA was selling narcotics out of
                       during evening hours.

28. After exiting the main entryway, ESCALERA and ACORN walked toward a small alley
    which accesses the rear parking lot, where they were temporarily out of view. Det.
    Hannigan then observed both ESCALERA and ACORN situated within ESCALERA's
    Audi sedan (NH             as it exited the rear of                       toward East Hollis
    Street. Det. Hannigan then observed a tall Caucasian male with a Boston Celtics hooded
    sweatshirt run toward the Audi sedan and temporarily engaged ESCALERA at the
    driver's window with ACORN in the passenger seat. This male then separated from the
    vehicle and it entered into traffic along East Hollis Street. Given the observations and the
    involved participants, the interaction between the occupants of the Audi sedan and the
    Caucasian male were consistent with a street-level narcotics transaction. Furthermore,
    given the information of ACORN being involved with drug sales from this location,
    detectives reasonably believe ACORN was involved in this possible street level
    transaction due to his position immediately next to ESCALERA in the aforementioned
    vehicle.

                                            Conclusion

26 Based on these facts described above, I believe that there is probable cause that the
   Target Residence, including its curtilage, contains controlled substances, cash, money
   orders, or other items described in Attachment A that constitute fruits, evidence or
   instrumentalities of drug trafficking in violation of Title 21, United States Code, Sections
         Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 9 of 17




       841(a)(1) (possession with intent to distribute and distribution of controlled substances)
       and 846 (conspiracy to possess with intent to distribute and distribution of controlled
       substances). Accordingly, I respectfully request that this Court issue a search warrant
       authorizing the search of the persons of STEVEN “Squiggy” ACORN (DOB                    970)
       and TRACEY PELLETIER (Date of Birth                 86), and the TARGET PREMISES for
       the items described in Attachment B.


                                        /S/ Richard Sprankle
                                        Richard Sprankle
                                        Drug Enforcement Administration/Task Force Officer


The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim.
P. 4.1 and affirmed under oath the content of this affidavit and application.


       Oct 26, 2020
 Date:____________                       /s/ Andrea K. Johnstone
                                       ___________________________________
       5:17 PM, Oct 26, 2020
 Time:____________                     HONORABLE ANDREA K. JOHNSTONE
                                       UNITED STATES MAGISTRATE JUDGE
        Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 10 of 17




                                       ATTACHMENT A

                              PREMISES TO BE SEARCHED

The premises to be searched include:

           1. the residential property located at 102 East Hollis Street, Apartment 3A/3R,

              Nashua, New Hampshire, including curtilage surrounding said property, (the

              TARGET PREMISES);

           2. one Generic White “tt unit” box truck; and

           3. one white with tan trim, Forest River, pull behind “rockwood roo” trailer; and

           4. the persons of STEVEN “SQUIGGY: ACORN and TRACEY PELLETIER.

The SUBJECT PREMISES includes the apartment building and the curtilage area around the

building on which are situated the box truck and trailer. The following photographs depict the

SUBJECT PREMISES, the box truck and trailer.
Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 11 of 17
Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 12 of 17
Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 13 of 17
Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 14 of 17
      Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 15 of 17




                                     ATTACHMENT B

                                  ITEMS TO BE SEIZED

1.   Controlled substances including, but not limited to fentanyl;

2.   Drug distribution paraphernalia including, but not limited to: scales, plastic baggies,
     wrapping material, paper or plastic bundles, blenders, zip lock bags, presses, cutting
     agents, and pill presses;

3.   Devices used to communicate with other drug traffickers or buyers including cellular
     telephones and pagers; electronic equipment used for counter-surveillance such as
     scanners, police radios or monitors, surveillance cameras and monitors and devices used
     to store surveillance footage, anti-bugging devices and devices used to detect the
     presence of wiretaps, recording devices or transmitters, and/or receipts or literature
     describing same;

4.   Documents associated with drug trafficking including pay-owe sheets, buyer lists, seller
     lists, ledgers, records of sales, records of expenditures made to purchase drugs or
     chemicals and apparatus used to manufacture drugs, buyer lists, telephone lists, address
     books (written or electronic / digital media) and iPads, electronic devices, personal
     computers and all objects capable of storing financial digital data in any form used or
     believed to be used by ACORN, PELLETIER, or co-conspirators;

5.   Large amounts of currency (exceeding $500) or readily transported assets which are used
     as cash equivalents (cashiers’ checks, bearer bonds, gold, diamonds, precious jewels,
     etc.); prepaid debit cards and gift cards;

6.   Materials evidencing the receipt of large amounts of cash including bank statements and
     related records, passbooks, letters of credit, money drafts, cashier’s checks, bank checks,
     checkbooks, tax returns, loan statements, tax return work papers, escrow files, Forms
     1099, wire transfer records, and other items evidencing the obtaining, secreting, transfer,
     concealment, and expenditure of money related to drug trafficking activities;

7.   Bank and other financial institution records, showing acquisition, conversion, movement,
     secreting, transfer and disbursement of United States and foreign currency from 2012 to
     the present;

8.   Materials evidencing expenditure of drug trafficking proceeds including, purchase of
     large assets, including digital image storage devices, records of real estate or securities
     transactions, escrow files, wire transfer records, jewelry, automobiles, motorcycles,
     trucks, or other vehicles purchased with cash or cash equivalents; credit and debit card
     records, including records of purchases, withdrawals, deposits and cash advances made
     with credit and debit cards, and including statements and receipts;
       Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 16 of 17




9.    Photographs, negatives, video tapes, films, depicting the subjects of the investigation and
      their criminal associates, (showing association with the associates, depicting their assets
      or depicting controlled dangerous substances);

10.   Personal calendars, address and/or telephone books, rolodex indices and papers reflecting
      names, addresses, telephone numbers, pager numbers, fax numbers and/or telex numbers,
      correspondences of the subjects of the investigation and their criminal associates, sources
      of supply, customers, financial institutions, and other individuals or businesses with
      whom a financial relationship exists;

11.   Weapons to include handguns, ammunition, rifles, shotguns, hand crafted guns, explosive
      devices, etc., in which there is no immediate appearance of legitimate use and of which
      may be used in conjunction with the distribution of controlled substances;

12.   Indicia of possession of the place to be searched: including articles of personal property,
      such as personal identification, immigration documents, personal correspondence,
      delivery pouches, diaries, checkbooks, notes, photographs, keys, utility bills, receipts,
      personal telephone and address books, and video tapes, tending to establish the identity of
      the person or persons in control of the areas to be searched;

13.   Books, records, ledgers, journals, statements, receipts, invoices, billings, financial
      statements, balance sheets, notes and work papers concerning ACORN and/or
      PELLETIER, or co-conspirators;

14.   Keys to show ownership for storage facilities, businesses, locked containers, cabinets,
      safes, safe deposit boxes, conveyances and/or other residences.

15.   Cellular telephones, to include telephones associated with numbers 978-337-8622 and
      603-391-2003. I seek to search such telephones for:

         a. Information associated with drug trafficking, including pay-owe sheets, buyer
            lists, telephone lists, address books, seller lists, ledgers, records of sales, records
            of expenditures made to purchase controlled substances, and records of
            expenditures to purchase products which are used in the distribution of controlled
            substances;

         b. lists of customers and related identifying information;

         c. types, amounts, and prices of controlled substances trafficked as well as dates,
            places, and amounts of specific transactions;

         d. any information related to sources of controlled substances (including names,
            addresses, phone numbers, or any other identifying information);

         e. any information involving the travel to obtain controlled substances or the
            transportation of controlled substances;
        Case 1:20-mj-00191-AJ Document 1-1 Filed 10/26/20 Page 17 of 17




           f. information reflecting contact or communication with coconspirators, the
              distribution of controlled substances to coconspirators, and the disposition of
              proceeds of controlled substances (including within messaging applications like
              WhatsApp, Snapchat, and Instagram stored on the phone);

           g. all bank records, checks, credit card bills, account information, and other financial
              records; and

           h. Evidence of user attribution showing who used or owned the devices at the time
              the things described in this warrant were created, edited, or deleted, such as logs,
              phonebooks, saved usernames and passwords, documents, and browsing history.

        I seek authority to seize other telephones in the premises that are believed to be used by
these targets or co-conspirators but will seek further authority before conducting searches of
those devices. Investigators will not seize cellular telephones determined to belong to third
parties who may be present in these residences but who are not co-conspirators. As used above,
the terms “records” and “information” include all of the foregoing items of evidence in whatever
form and by whatever means they may have been created or stored, including any form of
computer or electronic storage (such as flash memory or other media that can store data) and any
photographic form.
